UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2013 o TRANSITIONAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transitional period from to Commission File No. 0-32923 CLICKER INC. (Exact name of registrant as specified in its charter) Nevada 26-4835457 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification Number) 1111 Kane Concourse, Suite 304, Bay Harbor Islands, Florida 33154 (Address of principal executive office) (zip code) (786) 309-5190 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of April 8, 2013, there were 512,350 shares of registrant’s common stock issued and outstanding. Table of Contents CLICKER INC. TABLE OF CONTENTS Report on Form 10-Q For the quarter ended February 28, 2013 Page PART I FINANCIAL INFORMATION Item 1. Financial Statements F-1 Unaudited Condensed Consolidated Balance Sheets at February 28, 2013 andAugust 31, 2012 F-1 Unaudited Condensed Consolidated Statements of Operations for the Three and Six Month Periods ended February 28, 2013 and February 29, 2012 F-2 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Month Periods ended February 28, 2013 and February 29, 2012 F3 Notes to the Unaudited Condensed Consolidated Financial Statements F-4 - F-7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 3-8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 PART II OTHER INFORMATION Item 1. Legal Proceedings 11 Item 1A. Fisk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults upon Senior Securities 11 Item 4. Mine Safety Disclosures 12 Item 5. Other Information 12 Item 6. Exhibits 12 Signatures 13 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements CLICKER INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS FEBRUARY 28, 2013 AUGUST 31, 2012 (Unaudited) Assets Current Assets Cash & cash equivalents $ $ Total current assets Property and equipment, net of accumulated depreciation of $3,267 and $1,867 respectively Other assets Total assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts payable $ $ Accrued expenses Derivative liability Due to related parties Note payable Convertible note payable, net Total current liabilities Redeemable preferred stock, Series B; par value $.001 per share; 100 shares authorized, 100 and100 shares issued and outstanding, respectively Stockholders' Deficit Preferred stock, undesignated, par value $.001 per share; 4,999,900 shares authorized, no shares issued and outstanding Common stock, $0.001 par value, 500,000,000 shares authorized, 488,000 and 488,000 shares issued and outstanding at February 28, 2013 and August 31, 2012, respectively Paid in capital Shares to be issued Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-1 Table of Contents CLICKER INC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTH PERIODS ENDED FEBRUARY 28, 2, 2012 (Unaudited) THREE MONTHS ENDED
